Exhibit 10.3

 



ENVISION SOLAR INTERNATIONAL, INC.

2011 STOCK INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK

(Board of Directors)

 

 

Name: _______________________________     Address:
_______________________________       _______________________________

 

 

Grant: You (“Participant”) are granted the right to receive an Award of
Restricted Stock of Envision Solar International, Inc. (the “Company”) as
provided below, subject to the terms and conditions set forth in this Notice of
Grant of Restricted Stock (the “Notice of Grant”) and the Terms and Conditions
of Restricted Stock Grant attached hereto as Exhibit A (“Terms and Conditions,”
and collectively with this Notice of Grant, the “Agreement”) and the Envision
Solar International, Inc. 2011 Stock Incentive Plan (the “Plan”). Unless
otherwise defined in this Agreement, the defined terms used in this Agreement
have the meanings given those terms in the Plan.

 

 

Grant Number __________________     Date of Grant __________________     Board
Year __________________     Number of Shares Granted __________________

 

 

Vesting Schedule: Twenty Five Percent (25%) of your Award will vest every three
months while continuing services for the Company as a member of the Board of
Directors.

 

 

[Signature Page to Follow]

 

 

 



 1 

 

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

 

PARTICIPANT:

 

ENVISION SOLAR INTERNATIONAL, INC.

    Signature: _____________________ By: __________________________

 

Print Name: ____________________

 

Its: ___________________________

 

Date: __________________________

 

Date: __________________________

    Address: _________________________  
                 __________________________  

 

 

 

 

 

 



 2 

 

 



EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

 

1.       Grant of Restricted Stock. The Company hereby grants to the Participant
named above (the “Participant”) under the Plan for past services and as a
separate incentive in connection with his or her services and not in lieu of any
salary or other compensation for his or her services, an Award of shares of the
Company’s common stock (“Restricted Stock”), subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference.

 

2.       Escrow of Shares.

 

(a)       All Shares of Restricted Stock (the “Shares”) will, upon execution of
this Agreement, be delivered and deposited with an escrow holder designated by
the Company (the “Escrow Holder”). The Shares will be held by the Escrow Holder
until such time as the Shares vest or the date Participant ceases to be an
employee, director or consultant to the Company (a “Service Provider”).

 

(b)       The Escrow Holder will not be liable for any act it may do or omit to
do with respect to holding the Shares in escrow while acting in good faith and
in the exercise of its judgment.

 

(c)       Upon Participant’s termination as a Service Provider for any reason,
the Escrow Holder, upon receipt of written notice of such termination, will take
all steps necessary to accomplish the transfer of the unvested Shares to the
Company. Participant hereby appoints the Escrow Holder with full power of
substitution, as Participant’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of Participant to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination.

 

(d)       The Escrow Holder will take all steps necessary to accomplish the
transfer of the Shares to Participant after they vest following Participant’s
request that the Escrow Holder do so.

 

(e)       Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

 

(f)       In the event of any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock, the Shares will
be increased, reduced or otherwise changed, and by virtue of any such change
Participant will in his or her capacity as owner of unvested shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested Shares and will be subject to all of the conditions
and restrictions which were applicable to the unvested Shares pursuant to this
Agreement. If Participant receives rights or warrants with respect to any
unvested Shares, such rights or warrants may be held or exercised by
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be unvested Shares and will be
subject to all of the conditions and restrictions which were applicable to the
unvested Shares pursuant to this Agreement.

 

(g)       The Company may instruct the transfer agent for its Common Stock to
place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.

 

3.       Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Shares awarded by this Agreement will vest in accordance with the
Vesting Schedule set forth in the Notice of Grant. The Shares scheduled to vest
on a certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

 

 



 A-1 

 

 

4.       Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock will be considered as having vested as of the
date specified by the Committee.

 

5.       Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, the balance of the
Shares that have not vested at the time of Participant’s termination as a
Service Provider for any reason will be forfeited and automatically transferred
to and reacquired by the Company at no cost to the Company upon the date of such
termination and Participant will have no further rights thereunder. Participant
will not be entitled to a refund of the price paid for the Shares, if any,
returned to the Company pursuant to this Section 5. Participant hereby appoints
the Escrow Holder with full power of substitution, as Participant’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of Participant to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares to
the Company upon such termination of service.

 

6.       Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer. This Section 6 is subject in its entirety to Section 5 above.

 

7.       Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares may be released from the
escrow established pursuant to Section 2, unless and until satisfactory
arrangements (as determined by the Committee) will have been made by Participant
with respect to the payment of income, employment and other taxes which the
Company determines must be withheld with respect to such Shares. The Committee,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such tax withholding obligation,
in whole or in part by one or more of the following (without limitation):
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Common Stock having a Fair Market Value equal to the minimum amount required to
be withheld, (c) delivering to the Company already vested and owned Common Stock
having a Fair Market Value equal to the amount required to be withheld, or
(d) selling a sufficient number of such Common Stock otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Common Stock otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares are scheduled to vest pursuant to
Sections 3 or 4, Participant will permanently forfeit such Common Stock and the
Common Stock will be returned to the Company at no cost to the Company.

 

8.       Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Holder. Except as provided in Section 2,
after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

 

9.       No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK OR ACQUIRING COMMON STOCK HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

10.       Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Envision Solar
International, Inc., 5660 Eastgate Drive, San Diego, California 92121, or at
such other address as the Company may hereafter designate in writing.

 

 

 



 A-2 

 

 

11.       Grant is Not Transferable. The unvested Shares subject to this grant
and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unvested Shares subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

 

12.       Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

13.       Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of Common Stock
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Committee may establish from time to time for reasons of administrative
convenience.

 

14.       Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

15.       Committee Authority. The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

 

16.       Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to the Shares awarded under the Plan or future
Restricted Stock that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

17.       Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

18.       Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

 

19.       Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

 

20.       Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

 

 



 A-3 

 

 

21.       Governing Law. This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of San Diego County, California or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Award of Restricted Stock is made and/or to be performed.

 

22.       Section 83(b) Election. Participant hereby acknowledges that he or she
has been informed that, with respect to the purchase of the Shares, an election
may be filed by the Participant with the Internal Revenue Service, within 30
days of the purchase of the Shares, electing pursuant to Section 83(b) of the
Code to be taxed currently on any difference between the purchase price of the
Shares, if any, and their Fair Market Value on the date of purchase (the
“Election”). Making the Election will result in recognition of taxable income to
the Participant on the date of purchase, measured by the excess, if any, of the
Fair Market Value of the Shares over the purchase price for the Shares. Absent
such an Election, taxable income will be measured and recognized by Participant
at the time or times on which the Company’s right to reacquire the Shares
lapses. Participant is strongly encouraged to seek the advice of his or her own
tax consultants in connection with the purchase of the Shares and the
advisability of filing of the Election. PARTICIPANT ACKNOWLEDGES THAT IT IS
SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT THE COMPANY’S RESPONSIBILITY, TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT
REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

 

 

 



 A-4 

 

